Title: From John Adams to Edmund Jenings, 1 June 1782
From: Adams, John
To: Jenings, Edmund



Hague June 1. 1782
My dear sir

I have taken my Pen, Simply, to thank you for Several excellent Letters, for the Pamphlets by Mr Myers and the Memoires by Mr Ridley, and to tell you that I am Sick.
I Sometimes think I shall die a Martyr to the Dutch alliance, and I declare to you, if it had been the only action of my Life, I should have thought it a Life well Spent, Such are my Ideas of its Importance to the Cause of our Country. The Influence of it, may not be soon percieved and may never appear in a Striking Light. But it will exist. I shall love the Dutch Nation, till I die, although most other Men, perhaps every Man of Spirit in my Circumstances would have cursed them and quitted them long ago. But where the holy Cause is at Stake, I am not a Man of Spirit, enough to do it an Injury.

Mr Ridley ever appeared to me a worthy Man. I have been honoured with but little of his Company, but hope for more of it, which will always give me Pleasure.
The great News, is not well received, at Petersbourg, but your Acquaintance, receives Visits and Congratulations upon the Occasion, from the Ministers of two Powers. This is not the Smallest of the advantages, which will result from it, that an american Minister, at any Court, when he is not recd will be able to See respectable Company. The French Ministers for want of Somebody to countenance them, have been heretofore rather Shy. The Spanish Min. and sec. are very obliging and Social with me, as private Gentn. They did me the Honour to dine with me, two or three days ago—with the Amb. de France and his Family and Some of the Members of this Govt.
